Exhibit PLAN AND AGREEMENT OF TRIANGULAR MERGER BETWEEN MARSHALL HOLDINGS INTERNATIONAL, INC., MARSHALL ACQUISITION COMPANY, INC. AND RUDY NUTRITION MARSHALL HOLDINGS INTERNATIONAL, INC., a Nevada corporation (“Marshall”), MARSHALL ACQUISITION COMPANY, INC., a Nevada corporation (the “Subsidiary”), and RUDY NUTRITION, a Nevada corporation (“Rudy”), hereby agree as follows: WHEREAS, the Subsidiary is a wholly-owned subsidiary of Marshall; and WHEREAS, Rudy desires to merge, subject to the approval of its stocholders (the “Rudy Stockholders”), with and into the Subsidiary (the “Merger”); and WHEREAS, as a result of the Merger, the Rudy Stockholders will receive shares of the common stock of Marshall, par value $0.001 per share (the “Marshall Common Stock”) in exchange for all of their shares of the common stock of Rudy, par value $0.001 per share (the “Rudy Common Stock”); and NOW, THEREFORE, in consideration of the foregoing and the following mutual covenants and agreements, the parties agree as follows: 1.
